Citation Nr: 0727646	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  05-31 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial compensable rating for cervical 
strain.

2.  Entitlement to an initial compensable rating for 
thoracolumbar strain.

3.  Entitlement to an initial compensable rating for tension 
headaches.

4.  Entitlement to an initial compensable rating for right 
knee retropatellar pain syndrome.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
September 1999 to March 2000 and on active duty from June 
2000 to November 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in April 2007.


FINDINGS OF FACT

1.  The veteran has full range of motion of his cervical 
spine with subjective complaints of pain, but without 
functional impairment.

2.  The veteran has full range of motion of the thoracolumbar 
spine with subjective complaints of pain, but without 
functional impairment.

3.  The record does not show that the veteran's tension 
headaches are characterized by prostrating attacks averaging 
1 in 2 months over the last several months.  

4.  The veteran has full range of motion in his right knee 
with no evidence of instability or subluxation, and no 
objective evidence of dislocated cartilage with frequent 
episodes of "locking" or effusion into the knee joint.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for cervical strain 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.10, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 
(2006).

2.  The criteria for a compensable rating for thoracolumbar 
strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5237 (2006).

3.  The criteria for a compensable evaluation for tension 
headaches have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2006).

4.  The criteria for a compensable evaluation for right knee 
retropatellar pain syndrome have not been met.  38 U.S.C.A. 
§§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5024, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service medical records (SMRs) reveal 
complaints of right knee pain with no history of trauma in 
December 1999.  He was noted to have subpatellar tenderness.  
He was assessed with retropatellar pain syndrome.  In July 
2000 the veteran reported back pain for four days without 
radiation.  The veteran also reported middle to lower back 
pain in September 2000.  He said he was injured while riding 
in a track vehicle when the vehicle made a sudden stop after 
running over several bumps.  In January 2001 the veteran 
reported frontal headaches with throbbing.  He said he went 
to a chiropractor two weeks prior and had headaches since 
that time.  He reported nausea, light sensitivity, and 
lightheadedness.  He was noted to have full range of motion 
of the neck.  The veteran also reported middle to low back 
pain and cervical spine pain in January 2001.  In March 2001 
the veteran reported head pain and stiffness in his neck.  He 
was assessed with muscle strain.  In April 2001 he reported 
frontal and occipital headaches.  He was assessed with 
chronic headaches.  An x-ray of the cervical spine obtained 
in December 2001 revealed that the vertebral bodies were 
maintained in height and disk spacing.  No significant 
degenerative changes were identified.  In January 2002 the 
veteran was seen for physical therapy for complaints of neck 
pain and lower back pain.  He was assessed with mechanical 
neck and back pain.  He was seen again in June 2002 with 
complaints of neck pain.  X-rays of the lumbosacral spine 
were noted to be normal.  In October 2002 the veteran 
reported neck and back pain.  X-rays of the cervical and 
lumbar spine were reported to be normal.  He was also seen in 
January 2003 for complaints of neck pain, lower back pain, 
and headaches.  In September 2003 the veteran was again seen 
for complaints of neck and back pain. 

The veteran submitted a VA Form 21-4176, report of accidental 
injury in support of claim in which he reported an accident 
in August 2000 while engaged in a field exercise.  He said he 
was in a re-supply artillery vehicle operating as the tank 
commander and the vehicle went into a trench and he was 
pushed forward against the rim of the turret and thrust back 
against the back of the turret.  He said his lower back hit 
the rear end of the turret and his neck snapped back.  

Associated with the claims file is an April 2004 letter from 
J. Georgia, D.C., of Georgia Chiropractic.  The letter 
reveals that the veteran was seen for evaluation and 
treatment for cervical, thoracic, and lumbar spinal pain with 
occasional tingling and paresthesia in December 2000.  The 
veteran reported that the frequency of the paresthesia was 
one to two times per week.  He also reported headaches and 
stiffness in his neck.  He said the symptoms were aggravated 
by standing, sitting too long or driving.  Dr. Georgia 
reported that a thorough ortho/neuro/musculoskeletal 
examination revealed decreased range of motion with moderate 
to severe pain.  Edema, tenderness, hypertonicity, and 
trigger points were present through all three regions and 
were moderate in severity.  Muscle strength was normal 
bilaterally in the upper and lower extremities.  Dr. Georgia 
diagnosed the veteran with sprain/strain of the cervical, 
thoracic, and lumbar spinal regions with lumbalgia, 
paresthesia, and hyperlordosis.

The veteran was afforded a VA examination in April 2004.  The 
veteran reported constant pain in the cervical spine.  He 
denied weakness, dizziness, weight loss, fevers, malaise, 
visual disturbance, numbness in his arms and legs, bowel or 
bladder incontinence, or erectile dysfunction.  He was able 
to ambulate without aid or assistance and he denied the use 
of braces on his neck or lumbar back.  He said he could walk 
a half mile with no difficulty and he denied problems with 
unsteady gait or falls.  His posture was noted to be erect 
and his gait was normal.  Examination of the cervical spine 
revealed no pain to palpation or signs of redness or warmth, 
swelling, or paravertebral spasm.  Active and passive range 
of motion and after repetition revealed forward flexion of 0 
to 45 degrees with pain in the posterior neck, extension from 
0 to 45 degrees with no pain, left lateral flexion of 0 to 45 
degrees with pain on the right side of the neck and right 
lateral flexion of 0 to 45 degrees with pain on the left side 
of the neck.  Left lateral rotation was 0 to 80 degrees with 
pain on the right side of the neck and right lateral rotation 
from 0 to 80 degrees with pain on both sides of the neck.  
The veteran had no signs of fatigue, weakness, lack or 
endurance, or instability for any of the ranges of motion.  
There was no sign of spasm, weakness, tenderness, postural 
abnormality, or deformities.  

Examination of the lumbar spine revealed active and passive 
range of motion and after repetition revealed forward flexion 
of 0 to 90 degrees with complaints of low back pain.  He had 
no paravertebral spasm.  Extension was from 0 to 30 degrees 
with pain, left lateral flexion and right lateral flexion was 
from 0 to 30 degrees bilaterally with complaints of pain, and 
left and right lateral rotation was from 0 to 30 degrees with 
pain on both sides.  The veteran showed no signs of fatigue, 
spasms, weakness, or lack of endurance.  There was no 
tenderness to palpation and no guarding.  He had negative 
straight leg raise on sitting and in a prone position and no 
grimacing with pain and pain to gentle tap over the spine.  
X-rays of the cervical and lumbar spine were noted to be 
normal.  The examiner diagnosed the veteran with chronic 
cervical neck pain with normal range of motion and subjective 
complaints of pain with range of motion and chronic 
lumbosacral back pain with normal examination and subjective 
complaints of pain with normal range of motion.  

With regard to the veteran's headaches, the veteran reported 
tension headaches one to two times a day.  He reported that 
the pain level was 6 out of 10.  He said the headaches 
started with neck pain half of the time.  He said the 
headaches were in the posterior neck and head and sometimes 
across the temple and bilateral temporal area circling to the 
back of the neck.  He reported medicating with amitriptyline 
and Tylenol with a decrease in pain to 2 out of 10.  He 
denied weakness, fatigue, or functional loss and any other 
symptoms such as phonophobia or photophobia.  He denied a 
headache at the time of the examination.  He was able to move 
his head back and forth in a range of motion manner with no 
complaints of pain.  He did not have any problems with the 
bright light in the examination room or with conversation.  
The examiner diagnosed the veteran with chronic tension 
headaches unrelated to cervical spine pain.  

With regard to the veteran's right knee disability, he 
reported pain with cold weather and when driving for more 
than three hours.  He denied weakness, swelling, heat, 
redness, instability, or locking.  He reported no 
dislocations, subluxations or stiffness.  He did not use any 
assistive devices to ambulate but he said he occasionally 
used an elastic sleeve-like brace.  Examination of the right 
knee revealed negative drawer, Apley, McMurray, and Lachman 
test.  There was no swelling or fluid.  The knee was non-
tender to palpation over the patella and medially and 
laterally.  Active and passive range of motion was 0 to 140 
with complaints of a pulling sensation over the patellar 
area.  After repetitive motion the veteran had no lack of 
endurance, instability, fatigue, or weakness.  X-rays were 
noted to be normal.  The examiner diagnosed the veteran with 
chronic right knee pain with normal examination and normal x-
rays.  

The veteran was afforded a VA examination in July 2006.  The 
veteran reported dull and sharp pain in his neck.  He denied 
weight loss, fevers, malaise, dizziness, visual disturbances, 
numbness, weakness, bladder or bowel complaints, or erectile 
dysfunction.  The veteran said he does not use a neck collar 
and he can walk a half mile and stand for three to four 
hours.  He said he lost four days of work as a mailman due to 
his neck.  Examination of the cervical spine revealed normal 
spine, limbs, posture, gait, position of the neck, and 
curvature of the spine.  Flexion and extension were from 0 to 
45 degrees.  Left and right flexion was from 0 to 45 degrees 
and left and right rotation was from 0 to 80 degrees.  The 
veteran reported that repetitive movements of the neck 
increased pain, weakness, fatigue, and endurance without any 
effect on the ranges of motion.  There was no objective 
evidence of painful motion, spasm, weakness, or tenderness.  
No fixed deformity was noted and the veteran denied periods 
of total incapacitation due to his neck over the last twelve 
months.  Neck pain did not radiate into the upper extremities 
and neurologic examination of the upper extremities was 
normal.  The examiner noted that a magnetic resonance imaging 
(MRI) obtained in September 2004 revealed no disc herniation 
or canal stenosis.  The MRI was essentially normal.  X-rays 
of the cervical spine were normal.  The examiner diagnosed 
the veteran with cervical strain.  

With regard to the thoracolumbar spine, the veteran reported 
constant pain (8 out of 10).  The examiner noted that the 
veteran sat comfortably in a chair and his facial expression 
and demeanor did not indicate such a degree of pain.   The 
veteran reported an occasional twinge of pain in his right 
thigh lasting fifteen seconds.  The examiner stated that was 
not typical of radicular pain.  As noted above, the veteran 
denied weight loss, fevers, malaise, dizziness, visual 
disturbances, numbness, weakness, bladder or bowel 
complaints, or erectile dysfunction.  Examination revealed 
normal spine, limbs, posture, gait, position of the head, and 
curvature of the spine.  Flexion was from 0 to 90 degrees 
with expressed discomfort, extension was from 0 to 30 
degrees, left and right lateral flexion was from 0 to 30 
degrees, and left and right rotation was from 0 to 30 
degrees.  The veteran reported that repetitive movements of 
the lumbosacral spine increased his pain, weakness, fatigue, 
and endurance without any effect on the ranges of motion.  
There was no objective evidence of painful motion, spasm, 
weakness, or tenderness.  No fixed deformity was noted.  The 
veteran denied periods of total incapacitation due to back 
pain over the last twelve months.  The veteran denied 
radiation of back pain to the lower extremities and 
neurologic examination of the lower extremities was normal.  
X-rays of the lumbosacral spine obtained at VA in April 2005 
were noted to reveal dextroscoliosis of the lumbar spine and 
a computed tomography (CT) scan obtained of the lumbosacral 
spine obtained in April 2005 was normal.  X-rays obtained at 
the time of the VA examination were noted to be normal.  

With regard to the veteran's headache disability, an MRI of 
the brain obtained at VA in September 2004 was noted to be 
essentially normal.  The veteran was treated with 
amitriptyline with side effects and gabapentin with some 
benefit.  The examiner noted that the veteran's VA outpatient 
treatment reports revealed no definite diagnosis and the 
differential diagnosis was between tension headache and 
migraine.  The veteran reported headaches all day every day.  
He said he was able to function with the headache.  He did 
not report flare-ups and he was noted to be treated with 
divalproex and cyclobenzaprine.  The examiner said the 
veteran did not have a diagnosis of tics, paramyoclonus, or 
chorea.  The examiner diagnosed the veteran with tension 
headaches.  

With regard to the veteran's right knee disability, the 
veteran reported pain in cold weather or when he sits for a 
prolonged period of time.  The veteran reported stiffness.  
There was no weakness, swelling, heat, redness, instability, 
or giving way.  The veteran reported periods of his knee 
locking but the examiner noted that the veteran's description 
of the locking was not convincing and he said the knee most 
likely did not lock.  The veteran reported easy fatigability 
and lack of endurance.  He denied flare-ups and he said he 
did not use a knee brace, cane, or corrective shoes.  The 
veteran reported no episodes of dislocation or recurrent 
subluxation.  The examiner said the veteran reported that he 
worked as a mail carrier and that his knee affected his 
occupation occasionally in that he had pain on bending.  
Physical examination of the right knee revealed flexion to 
140 degrees, and extension to 0 degrees.  The veteran 
reported popping and grinding on repetitive motion.  There 
was no change in the ranges of motion on repetitive movements 
because of pain, weakness, fatigue, or lack of endurance.  
The examiner said there was no objective evidence of painful 
motion, edema, effusion, instability, weakness, tenderness, 
redness, heat, abnormal movement, or guarding of movement.  
The veteran said he was able to walk for a half mile and he 
could stand for three to four hours.  No ankylosis or 
inflammatory arthritis was noted.  X-rays of the right knee 
were noted to be normal.  The examiner diagnosed the veteran 
with patellofemoral syndrome of the right knee.  

Associated with the claims file are VA outpatient treatment 
reports dated from March 2004 to March 2007.  He was followed 
for tension headaches, low back pain and neck pain.  In 
August 2004 the headaches were described as sharp, throbbing, 
bilateral, and starting in the frontal area and spreading to 
the back.  The veteran reported symptoms of nausea, 
photophobia, redness of both eyes and back pain.  He was 
diagnosed with headaches, differential diagnosis of migraine 
type, tension headache, cluster headache.  X-rays of the neck 
and back were normal.  An August 2004 addendum noted that the 
headache as treated with nortriptilyn and amitriptyline did 
not interfere with work or sleep.  An MRI of the brain 
obtained in September 2004 was noted to be essentially 
normal.  In March 2005 amitriptyline was noted to prevent the 
veteran's headaches.  In April 2005 an MRI of the cervical 
spine and a bone scan were reported to be normal.  X-rays of 
the lumbosacral spine obtained in April 2005 were noted to 
reveal dextroscoliosis.  Other x-rays of the lumbosacral 
spine obtained in April 2005 were noted to be normal.  A CT 
scan of the lumbosacral spine was normal.  In May 2005 the 
veteran reported that his headaches were worse.  In September 
2005 the veteran was seen for his headaches.  He reported 
some pain control with slow increase of the dose of 
amitriptyline.  He said the headaches occurred daily but were 
not as severe and did not prevent him from doing most of his 
activities except studying.  The veteran was seen for a 
psychology consultation in November 2005.  The examiner said 
the veteran demonstrated a number of pain behaviors such as 
moving his head around and grimacing.  The veteran reported 
pain in his low back and neck and recurrent headaches.  He 
said sustained sitting or standing, lying in certain 
positions and cold weather were precipitating factors.  The 
veteran reported that his current level of exercise included 
occasional running when his back did not hurt and light 
weight lifting.  In February 2007 the veteran was seen for 
pain in the neck, back, and headaches.  Physical examination 
revealed normal range of motion of both the lumbar and 
cervical spine with complaints of pain.  The veteran did not 
report any radiation of pain on range of motion testing of 
the cervical spine.  The veteran was seen for physical 
therapy twice in February 2007 for neck pain.  The splenius 
muscles were noted to be tense and the veteran had pain to 
palpation of the upper trapezius bilaterally.  He was 
assessed with neck and back pain secondary to strain/sprain.  

The veteran testified at a Travel Board hearing in April 
2007.  He said that he has daily neck pain that radiates down 
to his arms and hands with occasional numbness in his hands.  
He said he has constant pain with throbbing and spasms.  He 
said he thought his neck also caused his headaches.  He 
testified that he is a mail carrier, which aggravates the 
neck pain.  He reported that he takes Elavil, Flexeril, 
another muscle relaxer, Vicodin, and Motrin for the pain.  He 
said taking warm baths provided the best relief.  He said he 
was attending physical therapy for his neck disability.  He 
also testified that he has constant pain in his middle and 
low back.  He said the pain occasionally shoots down to his 
right leg and he uses the same medications to relieve the 
back pain that he uses for his neck pain.  He said he also 
hangs from a pole to try to lessen the pain and when he pops 
his back he gets some pain relief.  He testified that he 
walks a mail route which requires a lot of lifting and causes 
pain.  He said he occasionally uses a sleep pad and pillows 
to relieve the pain as well as using a heating pad under his 
back.  With regard to the veteran's headaches, he said he 
feels pain shooting from his neck and head which covers his 
scalp and skull.  He said the pain radiates from the neck up.  
He said he has headaches daily.  He said he's missed work 
four times due to the headaches and his neck and back pain.  
He said he used to take Elavil for the headaches but he had 
memory and concentration problems so he said he switched to 
other less effective medications.  He said on the occasions 
he missed work the headaches lasted four to six hours.  He 
said the pain never completely goes away.  With regard to the 
knee disability, the veteran testified that when it is cold 
he has a lot of pain and his knee locks up.  He said the knee 
does not bother him that much.  He said walking for a long 
period of time bothers his knee.  He said he hears a grinding 
sound in his knee when he sits for a long period of time.  He 
said he occasionally used a knee brace.  He said that it was 
not true that there was no objective evidence of pain at his 
VA examinations.  The veteran testified that his mail pack 
weighs about thirty or thirty-five pounds and he carries it 
over his shoulder.  He said he occasionally grabs bundles of 
mail which weigh fifteen pounds to avoid carrying the bag.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

The veteran's claim for higher evaluations for cervical 
strain, thoracolumbar strain, tension headaches, and right 
knee retropatellar pain syndrome are original claims that 
were placed in appellate status by a notice of disagreement 
(NOD) expressing disagreement with initial rating awards.  As 
such, separate ratings can be assigned for separate periods 
of time based on the facts found--a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Cervical Strain

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Disabilities of the spine, excepting degenerative disc 
disease, which may be rated as all other spine disabilities 
or under separate criteria for disc disease, are rated under 
the General Rating Formula for Diseases and Injuries of the 
Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237-5243.  
The Formula provides, in relevant part, that a 10 percent 
rating is warranted for forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees, or 
the combined range of motion of the cervical spine is greater 
than 170 degrees but not greater than 335 degrees, or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour, or vertebral body 
fracture with loss of 50 percent or more of the height.  

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate Diagnostic Code.  
Id., at Note (1).  

For VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45 degrees, extension is 0 to 45 
degrees, left and right lateral flexion are 0 to 45, and left 
and right lateral rotation from 0 to 80 degrees.  The normal 
combined range of motion of the cervical spine is 340 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, 
Note (2).

The range of motion testing of record reveals that the 
veteran has normal range of motion of the cervical spine.  At 
the April 2004 VA examination, the veteran denied weakness, 
dizziness, weight loss, fevers, malaise, visual disturbance, 
numbness in his arms and legs, bowel or bladder incontinence, 
or erectile dysfunction.  He was able to ambulate without aid 
or assistance and he denied the use of braces on his neck.  
He said he can walk a half mile with no difficulty and he 
denied problems with unsteady gait or falls.  His posture was 
noted to be erect and his gait was normal.  Examination of 
the cervical spine revealed no pain to palpation or signs of 
redness or warmth, swelling, or paravertebral spasm.  Active 
and passive range of motion and after repetition revealed 
forward flexion of 0 to 45 degrees with pain in the posterior 
neck, extension from 0 to 45 degrees with no pain, left 
lateral flexion of 0 to 45 degrees with pain on the right 
side of the neck, right lateral flexion of 0 to 45 degrees 
with pain on the left side of the neck, left lateral rotation 
from 0 to 80 degrees with pain on the right side of the neck, 
and right lateral rotation from 0 to 80 degrees with pain on 
both sides of the neck.  The veteran had no signs of fatigue, 
weakness, lack or endurance, or instability for any of the 
ranges of motion.  There was no sign of spasm, weakness, 
tenderness, postural abnormality, or deformities.  X-rays of 
the cervical spine were normal.  

At the July 2006 VA examination of the cervical spine 
revealed normal spine, limbs, posture, gait, position of the 
neck, and curvature of the spine.  Flexion and extension were 
from 0 to 45 degrees, left and right flexion was from 0 to 45 
degrees, and left and right rotation was from 0 to 80 
degrees.  There was no objective evidence of painful motion, 
spasm, weakness, or tenderness.  No fixed deformity was noted 
and the veteran denied periods of total incapacitation due to 
his neck over the last twelve months.  Neck pain did not 
radiate into the upper extremities and neurologic examination 
of the upper extremities was normal.  The examiner noted that 
an MRI obtained in September 2004 revealed no large disc 
herniation or canal stenosis.  X-rays obtained at the time of 
the VA examination were normal.  Similarly, VA outpatient 
treatment reports document normal range of motion of the 
cervical spine and normal x-rays of the cervical spine.  Even 
with consideration of the pain reported by the veteran, there 
has been no suggestion by any objective clinician that the 
pain causes any loss of function.  Given the normal motion of 
the neck and absence of evidence tending to show any 
functional impairment with use, the Board finds that the 
criteria for a compensable rating for cervical strain are not 
met.  The preponderance of the evidence is against the claim.

Thoracolumbar Strain

As noted above, when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  See DeLuca, supra.  Further, 38 
C.F.R. § 4.45 provides that consideration also be given to 
weakened movement, excess fatigability and incoordination.

As noted above, disabilities of the spine, excepting 
degenerative disc disease, are rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5237-5243.  The Formula 
provides, in relevant part, that a 10 percent rating is for 
application with forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.  Id.  

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate Diagnostic Code.  
Id., at Note (1).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243, Note (2).

The range of motion testing of record reveals that the 
veteran has normal range of motion.  At the April 2004 VA 
examination the veteran had forward flexion of 0 to 90 
degrees with complaints of low back pain, extension was from 
0 to 30 degrees with pain, left lateral flexion and right 
lateral flexion was from 0 to 30 degrees bilaterally with 
complaints of pain, and left and right lateral rotation was 
from 0 to 30 degrees with pain on both sides.  There veteran 
showed no signs of fatigue, spasms, weakness, or lack of 
endurance.  There was no tenderness to palpation and no 
guarding.  There was no grimacing with pain or pain to gentle 
tap over the spine.  The veteran denied radiation of back 
pain to the lower extremities and neurologic examination of 
the lower extremities was normal.  Similarly, at the July 
2006 VA examination the veteran had flexion from 0 to 90 
degrees with expressed discomfort, extension from 0 to 30 
degrees, left and right lateral flexion from 0 to 30 degrees, 
and left and right rotation from 0 to 30 degrees.  
Examination of the spine revealed normal spine, limbs, 
posture, gait, position of the head, and curvature of the 
spine.  There was no objective evidence of painful motion, 
spasm, weakness, or tenderness and no fixed deformity was 
noted.  The VA outpatient treatment reports of record also 
reveal normal range of motion of the spine.  There was no 
evidence of any associated objective neurologic 
abnormalities.  The veteran denied bowel and bladder problems 
at both VA examinations.  At the July 2006 VA examination the 
veteran reported an occasional twinge of pain in his right 
thigh lasting fifteen seconds, but the examiner stated that 
was not typical of radicular pain.  A CT scan obtained of the 
lumbosacral spine in April 2005 was normal.  All x-rays of 
record revealed a normal lumbosacral spine with the exception 
of one set of x-rays obtained in April 2005 which revealed 
dextroscoliosis.  However, as noted, the veteran was noted to 
have normal curvature of the spine at the time of the July 
2006 VA examination.  As with the cervical spine, absent any 
suggestion by an objective observer, such as a physician, 
that the veteran experiences any functional impairment as a 
result of his pain, which appears to be the only symptom, a 
compensable rating is not warranted.  His range of motion has 
always been found to be normal and not affected by the pain.  
Consequently, the Board finds that the criteria for a 
compensable rating for thoracolumbar strain are not met; the 
preponderance of the evidence is against the claim.

Headaches

The veteran's headaches have been rated as noncompensably 
disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  
Under the criteria set forth in Diagnostic Code 8100, a 
noncompensable rating is assigned for headache attacks less 
frequent than those described by the criteria for a 10 
percent rating.  A 10 percent rating is assigned for 
characteristic prostrating attacks averaging 1 in 2 months 
over the last several months.  38 C.F.R. § 4.124a (2006).

In this case, the available record does not show that a 
compensable rating is warranted.  At the time of the April 
2004 VA examination the veteran reported tension headaches 
one to two times a day.  He denied weakness, fatigue, or 
functional loss and any other symptoms such as phonophobia or 
photophobia.  He denied a headache at the time of the 
examination.  He was able to move his head back and forth in 
a range of motion manner with no complaints of pain.  He did 
not have any problems with the bright light in the 
examination room or with conversation.  The examiner 
diagnosed the veteran with chronic tension headaches 
unrelated to cervical spine pain.  While the veteran 
complained of daily headaches at the most recent VA 
examination, he said he was able to function with the 
headache.  He did not report flare-ups.  The examiner said 
the veteran did not have a diagnosis of tics, paramyoclonus, 
or chorea.  VA outpatient treatment reports document 
complaints of daily headaches but the veteran reported that 
the headaches did not prevent him from doing most of his 
activities except studying.  An August 2004 MRI of the brain 
was essentially normal.  

The evidence of record does not reveal that the headaches are 
ever characterized by prostrating attacks, particularly given 
that the veteran reported that he was able to function with 
the headaches.  At the time of his Travel Board hearing the 
veteran claimed to have missed some work due to his 
disabilities but he said it was combination of the headaches 
and his neck and back pain.  Consequently, a compensable 
rating for headaches is not warranted on the available 
record.  He does not experience the prostrating-type attacks 
that are required for a compensable rating.

Right Knee Retropatellar Pain Syndrome

There is no specific diagnostic code for retropatellar pain 
syndrome; hence, the veteran's right retropatellar pain 
syndrome has been rated by the RO under hyphenated Diagnostic 
Code 5099-5024 for tenosynovitis.  See 38 C.F.R. § 4.20; see 
also 38 C.F.R. § 4.27 (A hyphenated code is used when a 
rating under one diagnostic code requires the use of an 
additional diagnostic code to identify the basis for the 
evaluation).  The diseases under Diagnostic Codes 5013 
through 5024 are to be rated on limitation of motion of 
affected parts.  Consequently, the Board will analyze the 
veteran's claim for an increased rating under all applicable 
Diagnostic Codes.  

Under Diagnostic Code 5257, recurrent subluxation or lateral 
instability warrants a 10 percent rating if slight, a 20 
percent rating if moderate, and a 30 percent rating if 
severe.  38 C.F.R. § 4.71a (2006)

There is no objective evidence of record to demonstrate any 
ligamentous laxity or instability in the knee.  The veteran 
denied instability of the knee at the time of the April 2004 
VA examination.  He did not use any assistive devices to 
ambulate but he said he occasionally used an elastic sleeve-
like brace.  At the July 2006 VA examination the examiner 
reported that there was no instability or giving way.  The 
veteran said he did not use a knee brace, cane, or corrective 
shoes.  The veteran reported no episodes recurrent 
subluxation.  In summary, there is no evidence of any 
instability or subluxation to warrant consideration of a 
compensable rating under Diagnostic Code 5257.

A 20 percent evaluation may be assigned where there is 
evidence of dislocated cartilage, with frequent episodes of 
"locking," pain, and effusion into the knee joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  In this case there is no 
objective clinical evidence of dislocated cartilage, with 
frequent episodes of "locking" or effusion into the knee 
joint.  At the July 2006 VA examination the veteran reported 
periods of his knee locking but the examiner noted that the 
veteran's description of the locking was not convincing and 
he said the knee most likely did not lock.  There is also no 
medical evidence of any impairment of the tibia or fibula due 
to service-connected disability.  Therefore, Diagnostic Codes 
5258 and 5262 are not for application.

The Board notes that the limitation of motion rating criteria 
are set forth in Diagnostic Codes 5260 and 5261.  Under 
Diagnostic Code 5260, a noncompensable rating is assigned 
when flexion of the knee is limited to 60 degrees; 10 percent 
is warranted when flexion is limited to 45 degrees; 20 
percent is warranted when flexion is limited to 30 degrees; 
and 30 percent is warranted when flexion of the leg is 
limited to 15 degrees.  38 C.F.R. § 4.71a.  Under Diagnostic 
Code 5261, a noncompensable rating is assigned when extension 
of the knee is limited to 5 degrees; 10 percent is assigned 
when extension is limited to 10 degrees; 20 percent is 
assigned when extension is limited to 15 degrees; and 30 
percent is assigned when extension is limited to 20 degrees.  
Id.  (Full range of motion of the knee is from 0 to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2006).

The results of the several examinations show that the veteran 
does not satisfy the criteria for a compensable rating based 
on either limitation of flexion or limitation of extension.  
In fact, at both the April 2004 and July 2006 VA examinations 
the veteran was noted to have normal range of motion from 0 
to 140 degrees with complaints of a pulling sensation over 
the patellar area at the time of the April 2004 VA 
examination.  There was no evidence of any functional losses 
due to pain.  Consequently, a compensable rating is not 
warranted for either limitation of extension or limitation of 
flexion.  

The Board notes that VA's General Counsel has issued a 
precedential opinion that provides for the possible 
assignment of separate disability ratings for limitation of 
flexion and limitation of extension involving the same knee 
joint.  See VAOPGCPREC 9-2004.  In that opinion, the General 
Counsel said that where a veteran has both a limitation of 
flexion and a limitation of extension of the same leg, the 
limitations must be rated separately to adequately compensate 
for functional loss associated with injury to the leg.  
Nevertheless, as noted above, there is no documented 
limitation of flexion or extension.

Regulations do allow that separate evaluations may in some 
cases be assigned for non-overlapping manifestations of a 
knee disability.  See, e.g., 38 C.F.R. § 4.14 (2005); 
VAOPGCPREC 9-98, VAOPGCPREC 23-97; Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994).  However, in this case, there is no 
compensable level of instability or x-ray evidence of 
arthritis to warrant consideration of a separate disability 
rating as contemplated under VAOPGCPREC 9-98 and 23-97.  X-
ray reports obtained in April 2004 and September 2006, 
regarding the veteran's knee, were negative for evidence of 
degenerative changes.  Additionally, as noted above, the 
veteran does not experience instability or subluxation such 
that a compensable rating would be warranted separate from 
any rating based on functional loss due to pain.

As noted above, when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  See DeLuca, supra.  Further, 38 
C.F.R. § 4.45 provides that consideration also be given to 
weakened movement, excess fatigability and incoordination.  
In this case, the April 2004 VA examiner reported that after 
repetitive motion the veteran had no lack of endurance, 
instability, fatigue, or weakness.  The July 2006 VA examiner 
reported that there was no change in the ranges of motion on 
repetitive movements because of pain, weakness, fatigue, or 
lack of endurance.  The examiner said there was no objective 
evidence of painful motion, edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement, or 
guarding of movement.

In summary, there is no limitation of motion, painful motion, 
or evidence of retropatellar crepitance that limits the 
veteran's functional ability.  As noted above, the range of 
motion was normal and there was no evidence of arthritis.  
The evidence of record as described above does not support a 
compensable rating for his right knee.  Accordingly, the 
veteran's claim for compensable rating for the veteran's 
service-connected right knee disability is denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting compensable ratings for the veteran's service-
connected disabilities.  Gilbert v. Derwinski, 1 Vet. App. 
49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2006).  

Additionally, the Board finds that there is no showing that 
the veteran's service-connected disabilities at issue have 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher evaluations on an 
extra-schedular basis.  In this regard, the Board notes that 
the disabilities have not been shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Hence, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2007).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002 & Supp. 2007).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate claims of service connection in a 
December 2003 letter.  The veteran appealed the ratings 
assigned for his disabilities.  The veteran was informed of 
the criteria for higher ratings for his disabilities in an 
August 2005 statement of the case (SOC).  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence of which he was aware.  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Additionally, the 
veteran was told of the criteria used to award an effective 
date in a March 2006 letter from the RO.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO 
obtained VA treatment reports and private treatment records.  
The veteran was afforded several VA examinations during the 
pendency of his appeal.  The veteran testified at a Travel 
Board hearing.  The veteran has not alleged that there is any 
outstanding evidence that would support his claim for higher 
ratings.  The Board is not aware of any such evidence.




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial compensable rating for cervical 
strain is denied.

Entitlement to an initial compensable rating for 
thoracolumbar strain is denied.

Entitlement to an initial compensable rating for tension 
headaches is denied.

Entitlement to an initial compensable rating for right knee 
retropatellar pain syndrome is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


